Citation Nr: 0410210	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  97-35 091	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for non-psychotic organic brain 
syndrome due to trauma, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Anchorage, Alaska, 
Department of Veterans Affairs (VA) Regional Office (RO) that, in 
relevant part, denied the claim for an increased rating for non-
psychotic organic brain syndrome due to trauma.  The veteran has 
timely perfected an appeal of this determination to the Board.  In 
October 2000, the Board remanded the appeal for further 
development.  Subsequently, the veteran was scheduled for a Board 
hearing; however, he did not report to that hearing.  See 38 
C.F.R. § 20.704(d) (2003).

The Board observes that, in January 2001, the veteran raised the 
issue of entitlement to service connection for depression.  
Moreover, the Board observes that from a review of the March 2002 
Addendum to the July 2001 examination report, the issue of 
entitlement to service connection for depression as secondary to 
the veteran's service-connected non-psychotic organic brain 
syndrome due to trauma, to include whether depression was 
aggravated by the trauma, appears to have been reasonably raised 
by the record.  As neither matter has been developed and 
adjudicated by the RO, the issue of entitlement to service 
connection for depression, to include on a secondary basis, is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's residuals of non-psychotic organic brain syndrome 
due to trauma are manifested by complaints of headaches, 
dizziness, insomnia, and difficulty with concentration, without 
evidence of multi-infarct dementia.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent for 
non-psychotic organic brain syndrome due to trauma have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 
4.130, Diagnostic Code 8045-9304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board notes that the Veterans Claims Assistance Act 
of 2000 was enacted during the course of this appeal.  Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (hereinafter VCAA).  This 
liberalizing law and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to notify 
the claimant and the claimant's representative, if any, of any 
information and medical or lay evidence, not previously provided 
to the Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), the U.S. Court of Veterans Appeals held that a 
service-connection claimant must be given a VCAA-complying notice 
before an initial unfavorable agency of original jurisdiction 
(AOJ) decision on the claim.  Such a notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  Id., slip op at 16-17.

In this case, the initial AOJ decision was made prior to November 
9, 2000, the date the VCAA was enacted.  VA believes that the 
Pelegrini decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case is harmless 
error for the reasons specified below.  

The record reflects that VA has made reasonable efforts to notify 
the veteran of the information and medical evidence necessary to 
substantiate his claim for an increased rating.  The veteran was 
provided with a copy of the appealed May 1997 rating decision, the 
August 1997 statement of the case, August 1997 and September 2002 
supplemental statements of the case, and the October 2000 Board 
remand.  These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations made 
regarding his claim.  Specifically, the documents contained the 
pertinent provisions of the VA's Schedule for Rating Disabilities, 
including the diagnostic code and associated rating criteria.  See 
38 C.F.R. Part 4 (2003).  Additionally, the August 1997 
supplemental statement of the case, in essence, informed the 
veteran that the evidence must show that his service-connected 
disability has increased in severity.  By way of these documents, 
the veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the veteran 
and his representative of the evidence he was responsible for 
submitting and what evidence VA would obtain on his behalf.  In a 
December 2000 letter, VA asked the veteran to identify any private 
physicians or hospitals that have treated him for his non-
psychotic organic brain syndrome due to trauma.  For private 
medical records, the letter asked the veteran to complete an 
authorization and consent form so that VA could request those 
records.  For VA facilities, the letter asked the veteran to 
identify them so that VA could obtain them for him.  In addition, 
the letter asked the veteran to submit medical evidence in his 
possession that is pertinent to his claim.  Furthermore, the 
letter informed the veteran that it is his responsibility to 
ensure that VA receives the evidence necessary to support his 
claim.  Thus, the Board finds that the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain in 
order to substantiate his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the Board finds that VA has 
made reasonable efforts to inform the veteran that he could submit 
any information or evidence in support of his claim.  See 
Pelegrini v. Principi, supra.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that have 
been associated with the claims file consist of the veteran's 
service records, postservice VA medical records, VA examination 
reports, and assertions made by the veteran in support of his 
claim.  Moreover, the Board observes that the veteran informed VA 
on two occasions, in November and December 2000, that he had 
received treatment only from VA medical facilities.  Further, VA 
has obtained records from the identified VA facilities.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (describing 
harmless error).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any error 
in not providing a single notice to the veteran covering all 
content requirements prior to the initial unfavorable AOJ decision 
is harmless.

Under the circumstances in this case, the Board finds that the 
veteran has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to an increased 
rating for non-psychotic organic brain syndrome due to trauma 
poses no risk of prejudice to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

II.  Factual Background

At a February 1997 VA examination, the veteran stated that he did 
not feel that he had any psychiatric impairments but noted 
difficulties with concentration, appetite, decreased energy, 
increased anger, increased depression, and trouble with anhedonia 
and motivation for the past half-year.  He also denied any memory 
problems or prior psychiatric history.  He reported that he was 
not currently working due to his leg problem.  Additionally, he 
stated that his mood was more angry and depressed than usual.  

The examiner noted that the veteran had throat surgery about one-
half year ago and stated that it was unclear whether the veteran's 
depressive symptoms represented sequelae from his throat surgery 
or an independent mood disorder.  The examiner stated that the 
veteran did not report any of the usual symptoms associated with 
mania or a thought disorder, and had never been involved in 
counseling or therapy.  Upon examination, the examiner noted a 
white male looking over 60 years old who spoke in a very 
dysarthric style of speech that was difficult to understand, 
although he became more understandable as the interview 
progressed.  The examiner stated that the veteran was more 
understandable if he spoke slower, and there was a somewhat 
mechanical quality to his voice.  Eye contact was noted as good, 
latencies were normal, and affect was irritable throughout the 
interview.  The examiner observed no true psychomotor agitation or 
retardation; no looseness of associations or flight of ideas; and 
no homicidal or suicidal ideations.  However, the examiner noted 
that the veteran was extremely digressive and, at times, his 
responses had nothing to do with the questions asked.  
Additionally, the examiner reported that the veteran was alert and 
oriented as to person, place, and time, and was able to remember 
three out of three objects at three minutes.  The examiner also 
noted that the veteran thought that apples and oranges were alike 
because they were fruit and could not think of any reasons how 
moose and mosquitoes were alike, but appropriately abstract to 
interpretation of proverbs.  

The examiner diagnosed the veteran with major depressive disorder, 
single episode, mild on Axis I; assessed the veteran with status-
post head injury, throat cancer, thrombosis of leg, decreased 
right hearing, status-post heart attack on Axis III; described the 
veteran as not working and angry with VA on Axis IV; and estimated 
the veteran's global assessment of functioning (GAF) score to be 
60 on Axis V.  The examiner stated that he saw no evidence that 
the veteran would be unable to manage his own financial affairs or 
benefits.  He stated that the veteran was working full time until 
his throat cancer and that it was unclear as to what way, if any, 
the veteran was truly disabled if he were able to work full time.  
He also stated that the veteran presently did not need any 
psychological testing, and he stated that he had no opinion as to 
whether the veteran's depressive disorder is connected to the 
throat cancer or a spontaneously occurring depression unrelated to 
other medical concerns.  The examiner further stated that an 
antidepressant may be of some help but did not consider the 
psychiatric disorder to be impairing in any way.  He added that 
the veteran reported that it does not truly cause any functional 
difficulties.  

The veteran underwent a VA examination in July 2001, at which time 
he complained of problems with anger and depression.  He reported 
periods of depression a couple of days per week for no apparent 
reason and suicidal ideations at times.  He stated that his 
depression does not affect his job function.  He stated that he 
has the most difficulty with anger control, and that generally he 
cannot hold a job for a length of time, and only recently with a 
government job had he been able to hold a job for more than one 
year.  He has been at his current job for one and one-half years 
but reported that he planned to move to another state because he 
did not like his current home state, and that he had an argument 
at work the previous month; however, he currently did not have any 
problems at work or with the job.  Further, the veteran denied any 
psychotic symptoms and stated that he slept reasonably well with 
no dreams, but has been bothered by constant ringing in his right 
ear.  Lastly, he stated that he was worried about having a stroke 
because his father, who also had a head injury, had multiple 
strokes from that head injury.

The examiner observed the veteran to be alert, oriented times 
three, cooperative, and properly groomed.  The examiner made the 
following findings: no unusual motor behavior; appropriate affect 
but not much modulation of facial expression; mood reporting 
intermittent depression; coherent speech with some mild dysarthria 
secondary to surgery for the tonsillar carcinoma and monotonous 
voice; no unusual thought content with realistic and logical 
thoughts and no hallucinatory experience reported; and grossly 
intact cognition being good and very fast with serial 7, able to 
remember two out of three objects and able to remember the third 
with a prompt.  The examiner then diagnosed the veteran with 
depressive disorder, not otherwise specified on Axis I; assessed 
with veteran with status post surgery for tonsillar carcinoma with 
metastasis to the right lung, thrombophlebitis, history of 
myocardial infarction, right ear hearing loss, and history of head 
injury on Axis III; assessed the veteran with dealing with his 
medical condition and anger problem on Axis IV; and estimated the 
veteran's GAF score to be 62 on Axis V.  

At a September 2001 VA examination, the veteran complained of mood 
swings and that he tends to get upset and irritated easily.  He 
denied any specific memory difficulties but has noticed difficulty 
in concentration abilities over the last five to six years 
involving "tuning out" what the other person is saying and losing 
focus while reading.  The veteran stated that he was not pleased 
to be at this appointment because he does not believe he has any 
mental health problems and did not put in a claim for mental 
health problems.  

The examiner noted that the veteran had arrived for testing 
casually dressed with adequately maintained hygiene and grooming, 
and that his affect was slightly blunted and irritable.  

On intellectual abilities, using the Wechsler Adult Intelligence 
Scale-Revised, 7 subtest short form, the veteran generated the 
following estimated averages: verbal IQ of 106, performance IQ of 
99, and a full scale IQ of 102.  On academic achievement 
screening, the veteran generated a post high school level reading 
ability, standard score of 111; a post high school level spelling 
ability, standard score of 118; and a high school level arithmetic 
ability, standard score of 98.  The examiner stated that these 
results are consistent with the veteran's reported educational 
history of a bachelor's degree and equivalent expectations given 
his work history as a supervisor with the Corps of Engineering.  
On memory testing, performance was strong.  On story information, 
the veteran performed in the high average range.  After a thirty-
minute delay, the veteran recalled 79 percent of the details that 
were originally recalled, placing his delayed story memory recall 
in the high end of the average range.  On nonverbal memory, the 
veteran performed in the high average on immediate recall.  After 
a delay of thirty minutes, he recalled 100 percent of what he 
originally recalled, placing his delayed nonverbal recall in a 
superior range.  Learning of word pairs progressing well and after 
a thirty-minute delay, the veteran recalled all four semantically 
related words and three of four semantically unrelated words.  The 
examiner stated that these results fail to reveal any indication 
of memory impairment.  

As for attention, the veteran repeated five digits forwards and 
four digits backwards, a borderline average immediate auditory 
attention span.  On vigilance and motor speed, a test requiring 
connecting numbered dots in sequence, performance was slower than 
expected.  When a demand for mental flexibility was added, 
requiring alternating numbers and letters in sequence, the veteran 
again performed well below average.  However, on another test of 
complex attention, requiring rapid transformation of symbols to 
numbers, performance fell in the low end of the average range.  
The examiner stated that these results reveal minor attention 
difficulties.  

On screening for language difficulties using the Controlled Oral 
Word Fluency Test, the veteran performed in the average range.  
The examiner stated that these results fail to indicate evidence 
of language impairment.  

On visual-spatial abilities, copying the Greek cross was within 
normal limits.  Clock drawing was also within normal limits 
showing no difficulty with organization, planning, or 
conceptualization.  Line orientation was solidly average, as was 
his performance on the Tactual Performance Test, a complex test of 
tactile form discrimination, kinesthesis, manual dexterity, and 
spatial configuration.  The examiner stated that these results 
show no evidence of impaired visual-spatial abilities.  

On screening for motor functions, grip strength fell in the 
solidly average range on the dominant hand, and in the average 
range on the nondominant left hand.  Finger speeds were well below 
average bilaterally.  On a more complex motor dexterity task 
requiring motor speed and coordination, performance was in the low 
end of the average range bilaterally.  Psychosensory testing fell 
within normal limits.  

On a test of concentration and response inhibition, a task 
requiring the veteran to suppress reading a color-word and to 
instead name the color of the ink a different color-word is 
printed in, performance was in the low average range.  On a card 
sorting task, a test of concept formation, nonverbal reasoning, 
and set shifting, the veteran successfully sorted to three 
categories and made a high number of perseverative errors, placing 
his performance well below average.  

On personality assessment using the Minnesota Multiphasic 
Personality Inventory-2, the results fell outside normal limits.  
The examiner stated that clinically the results suggest 
significant somatic symptoms and focus on somatic symptoms, 
moderately greater than that seen in patients with chronic medical 
illness, with a resulting sense of discouragement and 
irritability.  

In summary, the examiner stated that neurocognitive testing 
revealed no evidence of significant decline or disturbance in 
intellectual abilities, memory, visual-spatial perception, 
construction or sensory abilities.  Motor screening showed mild 
weakness of the nondominant hand.  Attentional functioning was 
somewhat variable, suggesting possible mild attentional 
disruption, but this mild relative weakness would not likely be 
significant enough to disrupt most day-to-day functioning and 
would not account for the veteran's complaints of major 
disruptions in focusing and sustaining attention in conversation 
and reading.  Our results also revealed a mild relative weakness 
in problem-solving and mental flexibility that can affect capacity 
for adapting to and managing novel problems and novel 
environments.  

Finally, the examiner stated that the veteran sustained a 
significant head injury in the remote past and appears to have 
some residual lateralized motor disturbance and subtle to mild 
residual cognitive sequelae, but that his complaints of 
significant disruption in concentration causing him to have 
difficulties with simple tasks and causing him increasing anger 
and irritability are not easily accounted for by our findings.  
The examiner added that we certainly would not be expecting 
concentration problems to increase over time after a remote head 
injury.  Further, the examiner noted that the veteran is not 
complaining of concentration problems in the face of more complex 
or novel tasks in an unfamiliar environment, but rather that he is 
having increasing trouble managing simple tasks in a familiar 
environment.  The examiner further observed that these complaints 
are not likely associated with actual cognitive disturbance, but 
are more likely associated with social and situational factors in 
the veteran's life circumstances.  

In November 2001, the veteran underwent an MRI of the brain.  The 
radiologist noted moderate atrophy which is atypical for the 
veteran's age, with no masses, infarctions, hemorrhages, or 
abnormal white matter signal.

In a March 2002 addendum, the July 2001 VA examiner stated that 
the veteran's current depression can be attributed to multiple 
factors such as medical condition as well as history of closed 
head injury but that people with closed head injury have an 
increased risk for depression.  The examiner then stated that the 
veteran's history of head injury should be viewed as a possible 
contributing factor for depression.  

In another March 2002 addendum, the examiner stated that an EEG 
showed no evidence of seizure or focal brain abnormality and an 
MRI revealed atrophy which was more prominent and would be 
expected for his age but again with no evidence of focal brain 
trauma.  The examiner added that the veteran's neuropsychological 
testing suggested that many of his concentration difficulties were 
due to his social situation and other difficulties not related to 
a focal brain injury.  The examiner concluded that it was his 
opinion that the veteran's past head injury contributes 
significantly to his headaches and dizziness but that it was not 
clear that it plays any direct role in his insomnia.  Lastly, the 
examiner stated that the veteran's difficulty with concentration 
probably represents a mild component related to his head injury 
and a major component related to his psychosocial difficulties.  

III.  Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  When a question arises as to 
which of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2003).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  See 38 C.F.R. § 
4.3 (2003).  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code requires 
use of an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27 (2003).  

The veteran's service-connected non-psychotic organic brain 
syndrome due to trauma is currently evaluated as 10 percent 
disabling under 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Code 8045-
9304 (2003) (brain disease due to trauma).  Diagnostic Code 8045 
provides that purely neurological disabilities following trauma to 
the brain will be rated under the Diagnostic Codes specifically 
dealing with such disabilities, with citation of a hyphenated 
Diagnostic Code (i.e., 8045-9304).  Under Diagnostic Code 8045, 
subjective complaints such as headache, dizziness, and insomnia, 
recognized as symptomatic of brain trauma, will be rated as 10 
percent disabling and no more under Diagnostic Code 9304 and are 
not to be combined with any other rating for a disability due to 
trauma.  Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated with 
brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(2003).

An evaluation of 10 percent disabling is available under 
Diagnostic Code 9304 (dementia due to brain trauma) where the 
veteran's mental disorder is manifested by occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress or with symptoms controlled 
by continuous medication.  Once a diagnosis is rendered of multi-
infarct dementia associated with brain trauma, the next higher 
evaluation of 30 percent disabling is available under Diagnostic 
Code 9304 where the veteran's dementia due to brain trauma is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as forgetting 
names, directions, and recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2003).

Taking into account all of the evidence set out above, and 
resolving any reasonable doubt in the veteran's favor, the Board 
finds that the evidence of record is against an increased rating 
for the veteran's service-connected non-psychotic organic brain 
syndrome due to trauma.  The Board observes that none of the 
examiners who saw the veteran in February 1997, July 2001, 
September 2001, or March 2002 diagnosed the veteran with any 
separate neurological disorder, other than depression.  Further, 
although Diagnostic Code 8045 specifically provides disability 
ratings for purely subjective complaints recognized as symptomatic 
of brain trauma, the absence of a specific diagnosis of a purely 
neurological disorder like those listed in Diagnostic Code 8045 
disqualifies him from consideration of an increased rating under 
any other potentially applicable Diagnostic Code.  See 38 C.F.R. 
§§ 4.1, 4.124a, Diagnostic Code 8045 (2003).  

Turning to the veteran's entitlement to an increased rating under 
Diagnostic Code 9304, the Board notes that there is no objective 
medical evidence that attributes the veteran's residual symptoms 
to his in-service head injury such that he is entitled to an 
increased rating under this Diagnostic Code.  More importantly, 
the veteran has not been diagnosed with multi-infarct dementia.  
Pursuant to Diagnostic Code 8045, the subjective complaints 
associated with the veteran's in-service head injury cannot be 
rated in excess of 10 percent disabling under Diagnostic Code 9304 
absent a diagnosis of multi-infarct dementia.  Given the residual 
symptomatology associated with the veteran's in-service head 
injury and that the evidence of record fails to show a diagnosis 
of multi-infarct dementia, the Board finds that the veteran is not 
entitled to an evaluation in excess of 10 percent under Diagnostic 
Code 9304.  See 38 C.F.R. § 4.130, Diagnostic Code 9304 (2003).

Furthermore, the Board has considered whether the veteran's non-
psychotic organic brain syndrome due to trauma presents an 
exceptional or unusual disability picture as to render impractical 
the application of the regular schedular standards such that 
referral to the appropriate officials for consideration of extra-
schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2003); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not been 
shown objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
Therefore, in the absence of such factors, the Board finds that 
the criteria for submission for consideration of extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 percent 
for the veteran's non-psychotic organic brain syndrome due to 
trauma.

For the reasons and bases discussed above, the Board finds that 
the criteria have not been met for an increased rating for the 
veteran's non-psychotic organic brain syndrome due to trauma.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  The appeal 
is denied.


ORDER

Entitlement to an increased rating for non-psychotic organic brain 
syndrome due to trauma is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



